DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/9/2022 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,11,12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huffman (2008/0049185 A1) in view of Yanj (CN106803950A).
 Regarding claim 1,  Huffman discloses (refer to figure 1-8) an interpupillary distance measuring method (100) (paragraph 0022-0023), comprising: capturing at least one eye image (paragraph 0023) ; extracting one pupil image position corresponding to a monocular pupil from one eye image including one eye, or extracting two pupil image positions corresponding to pupils of two eyes from two eve images each of which includes one eve; and determining an actual distance between the pupils of two  eyes according to the one or two pupil image positions.
Huffman discloses all the claimed limitations except two pupil image position and determine actual distance.
Yanj (CN106803950A) except two pupil image position and determine actual distance (paragraph 0062,paragraph 0063).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide two pupil image position and determine actual distance in to the an interpupillary distance measuring method of Huffman for the purpose of performing a photorefractive measurement.
Regarding claim 11, Huffman discloses (refer to figure 1-8)  a computer readable storage medium, wherein computer instructions are stored on the computer readable storage medium, and the following operations are implemented when the instructions are executed by a processor: extracting one pupil image position corresponding to a monocular pupil from one eve image (paragraph 0023) including one eve or  corresponding to a pupils of two eyes from two eve images each of which includes one 
Huffman discloses all the claimed limitations except two pupil image position and determine actual distance.
Yanj (CN 106803950A) except two pupil image position and determine actual distance (paragraph 0062,paragraph 0063).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide two pupil image position and determine actual distance in to the an interpupillary distance measuring method of Huffman for the purpose of performing a photorefractive measurement.
 Regarding claim 12, Huffman discloses (refer to figure 1-8)  a wearable ophthalmic device, comprising: a processor and a memory, wherein the memory stores instructions, and the following operations are implemented when the instructions are executed by the processor: extracting one pupil image position corresponding to a monocular pupil from one eye image including one eye or  corresponding to a  pupils of two eyes from two eye images each of which includes one  between the pupils of two eyes according to the one or two pupil image positions. 
Huffman discloses all the claimed limitations except two pupil image position and determine actual distance.
Yanj (CN106803950A) except two pupil image position and determine actual distance (paragraph 0062, paragraph 0063).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide two pupil image position and determine actual distance in to the an interpupillary distance measuring method of Huffman for the purpose of performing a photorefractive measurement.
 Regarding claim 17, combination of Huffman in view of Yanj (CN 106803950A) further comprising an infrared source, wherein the infrared source provides a light source for the wearable ophthalmic device to capture an eye image (paragraph 0007, Huffman).


Allowable Subject Matter
3.   Claims 4-10,13-16   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.    The following is a statement of reasons for the indication of allowable subject matter:  wherein capturing the at least one eye image includes: adopting a first camera and a second camera to respectively capture a left-eye image including a left eye and a right- eye image including a right eye; extracting the one pupil image position corresponding to the monocular pupil in the at least one eye image, from the at least one eye image, includes: determining the pupil image position of the left-eye pupil in the left-eye image and the pupil image position of the right-eye pupil in the right-eye image; and 2determining the actual distance between the pupils of two eyes according to the one or two pupil image positions includes: determining an image position of the first camera in the left-eye image and an image position of the second camera in the right-eye image; determining a first horizontal image distance between the pupil image position of the left-eye pupil and the image position of the first camera in the left-eye image; determining a first horizontal actual distance between the left-eye pupil and the first camera according to the first horizontal image distance; determining a second horizontal image distance between the pupil image position of the right-eye pupil and the image position of the second camera in the right- eye image; determining a second horizontal actual distance between the right-eye pupil and the second camera according to the second horizontal image distance; and determining the actual distance between the pupils of two eyes according to the first horizontal actual distance and the second horizontal actual distance and wherein capturing the at least one eye image includes: capturing an eye image including the monocular pupil and a set marker; extracting the one pupil image position corresponding to the monocular pupil in the at least one eye image, from the at least one eye image, includes: extracting the pupil image position of the monocular pupil in the eye image; and extracting a mark position of the marker from the eye image; and determining the actual distance between the pupils of two eyes according to the one or two pupil image positions includes: determining a horizontal image distance between the monocular pupil and the marker according to the pupil image position of the monocular pupil and the mark position; and determining the actual distance between the pupils of two eyes according to the horizontal image distance and further comprising a first camera, wherein the first camera is configured to capture an eye image including the pupils of two eyes; and 6the following operations are implemented when the instructions stored in the memory are executed by the processor: determining the pupil image positions of the pupils of two eyes in the eye image; determining an image distance of the pupils of two eyes on the eye image according to the pupil image positions of the pupils of two eyes; and determining the actual distance between the pupils of two eyes according to the image distance of the pupils of two eyes and  further comprising a first camera and a second camera, wherein the first camera and the second camera are configured to respectively capture a left-eye image including the left eye and a right-eye image including the right eye; and the following operations are implemented when the instructions stored in the memory are executed by the processor: determining the pupil image position of the left-eye pupil in the left-eye image and the pupil image position of the right-eye pupil in the right-eye image; determining an image position of the first camera in the left-eye image and an image position of the second camera in the right-eye image; determining a first horizontal image distance between the pupil image position of the left-eye pupil and the image position of the first camera in the left-eye image; determining a first horizontal actual distance between the left-eye pupil and the first camera according to the first horizontal image distance; determining a second horizontal image distance between the pupil image position of the right-eye pupil and the image position of the second camera in the right- eye image; determining a second horizontal actual distance between the right-eye pupil and the second camera according to the second horizontal image distance; and determining the actual distance between the pupils of two eyes according to the first horizontal actual distance and the second horizontal actual distance.  
Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/12/2022